UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [ X ] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2009 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period Commission File Number:000-52920 Fire From Ice, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-0808384 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 42 Brittanic Crescent, Soveriegn Island, QLD (AU) 4216 (Address of principal executive offices) (310) 994-7988 (Issuer’s Telephone Number) Roman Acquisition Corporation Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,200,000 common shares as of September 18, 2009. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1 Unaudited Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T Controls and Procedures 11 PART II: OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1A Risk Factors 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 Item 6 Exhibits 12 SIGNATURES 13 PART I: FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of July, 31, 2009 (unaudited), and October 31, 2009 (audited); 4 F-2 Statements of Operations for the three and six months ended July, 31, 2009and 2008 and period from inception (August 27, 2007) through July 31, 2009; 6 F-3 Statements of Cash Flows for the six months ended July, 31, 2009 and 2008 and period from inception (August 27, 2007) through July, 31, 2009; 7 F-4 Statement of Stockholders’ Equity (Deficit) for the period from August 27, 2009 (inception) through July 31, 2009; 8 F-5 Notes of Financial Statements. 9 3 Fire from Ice, Inc., (formerly known as Roman Acquisition Corporation) (A Development Stage Company) Balance Sheets As of July 31, 2009 and October 31, 2008 ASSETS July 31, October 31, (Unaudited) (Audited) Current Assets Cash $ - $ - Total Current Assets - - Total Assets $ - $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable-related party $ - $ Total Current Liabilities - Stockholders’ Equity (Deficit) Preferred stock: $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common Stock: $0.001 par value; 90,000,000 shares authorized; 4,200,000 and 3,000,000,shares issued and outstanding at July 31, 2009 and December 31, 2008, respectively Additional paid-in capital - Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) - ) Total Liabilities and Stockholders’ Equity (Deficit) $ - $ - The accompanying notes are an integral part of these financial statements. F-1 Fire from Ice, Inc., (formerly known as Roman Acquisition Corporation) (A Development Stage Company) Statements of Operations For the Three and Nine month Periods Ended July 31, 2009 and 2008 and the Period From August 27, 2007 (Inception) Through July 31, 2009 (Unaudited) For the Three Months Ending July 31, 2009 For the Nine Months Ending July 31, 2009 For the Three Months Ended
